Citation Nr: 1412068	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-32 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to increased ratings for left ankle lateral instability, currently assigned "staged" ratings of 10 percent from April 8, 2005, 20 percent from April 28, 2009, 100 percent from November 2, 2009, and 20 percent from February 1, 2010.

2.  Entitlement to an initial rating in excess of 10 percent for service connected irritable bowel syndrome (IBS).

3.  Entitlement to a compensable initial rating for service connected cystic acne on back and upper chest.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to July 1992, and from January 2004 to April 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A notice of disagreement (NOD) was received in February 2008, a statement of the case was issued in June 2009, and a substantive appeal was received in August 2009.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been adjudicated by the Agency of Original Jurisdiction (AOJ) in an October 2013 rating decision, but no NOD was received.  Nonetheless, under governing case law, as the matter of entitlement to TDIU was raised by the record during the course of an appeal of claims for increased ratings, it is considered part and parcel of the present appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

The Board notes that, in addition to the paper claims file, it has reviewed the Veteran's electronic claims file to ensure consideration of all relevant records.
 
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In October 2012, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he intended to withdraw his appeal seeking a compensable initial rating for cystic acne on the back and upper chest; there is no question of fact or law remaining before the Board in these matters.

2.  From February 8, 2008 to April 28, 2009, the Veteran's left ankle lateral instability manifested marked limitation of motion, with 0 degrees of dorsiflexion at worst, and 8 degrees at best.

3.  During the course of the period on appeal, the Veteran's IBS was severe and manifested by diarrhea with more or less constant abdominal distress.  

CONCLUSIONS OF LAW

1.  With respect to the claim of entitlement to a compensable initial rating for cystic acne of the back and upper chest, the criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  From April 8, 2008 to April 28, 2009, the criteria for a rating of 20 percent for left ankle lateral instability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5271 (2013).

3.  The criteria for a rating of 30 percent for IBS are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code 7319 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

At the outset, the Board notes that there is no need to discuss the VCAA's impact on the Veteran's claims for a compensable initial rating for cystic acne of the back and upper chest and entitlement to a TDIU, as the former is being withdrawn, and the latter is being remanded.

With respect to claims for a higher initial rating, as the May 2007 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nonetheless, an additional letter dated in March 2008 informed the Veteran of the evidence required to substantiate a claim for an increased rating.  A letter dated in January 2013, prior to the RO's initial October 2013 decision on the matter, informed the Veteran of the evidence necessary to substantiate a claim for a TDIU.  He was also sent an October 2009 VCAA letter for a prior TDIU claim which was later withdrawn.  The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  Therefore, the Board finds that VA's duty to notify has been met.

The Veteran's pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in April 2006, April 2010, August 2010, December 2011, and February 2013.  Though these will be discussed in greater detail below, the Board finds these examinations to be cumulatively adequate as they include a review of the Veteran's history and physical examinations reporting all findings necessary to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has had ample opportunity to supplement the record, and has not identified evidence that remains outstanding.  Accordingly, VA's duty to assist is also met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a statement received by the Board in October 2012, the Veteran indicated his intent to withdraw his appeal seeking a compensable initial rating for cystic acne of the back and upper chest.  As there is no allegation of error of fact or law for appellate consideration on these claims, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal must be dismissed.

Turning to the matter of entitlement to higher ratings for left ankle lateral instability, which is currently subject to several "staged" ratings, disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

With the initial rating assigned following a grant of service connection, separate staged ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Left ankle lateral instability

At the outset, the Board notes that the May 2007 rating decision on appeal granted the Veteran service connection for left ankle lateral instability, rated 10 percent, effective from April 8, 2005.  Thereafter, the RO issued a March 2010 rating decision granting a temporary total disability for left ankle lateral instability from November 2, 2009 to February 1, 2010, to revert to a 10 percent rating from February 1, 2010 onwards.  Finally, in September 2011, the RO increased the rating for left ankle lateral instability to 20 percent, effective April 28, 2009.  Consequently, the Veteran's left ankle disability is rated at 10 percent from April 8, 2005 to April 28, 2009; 20 percent from April 28, 2009 to November 2, 2009; 100 percent from November 2, 2009 to February 1, 2010; and 20 percent from February 1, 2010.  

The Court has held that evaluation of a service connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain may be supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Ankle disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5270-74.  Initially, the Board notes that there is no medical evidence of record suggesting the Veteran's ankle or subastragalar or tarsal joint are ankylosed; similarly, there is no evidence of malunion of the os calcis or astralgus, or of an astragalectomy.  Therefore, Diagnostic Codes 5270, 5272, 5273 and 5274 are inapplicable.

Under Diagnostic Code 5271, a 10 percent disability rating is warranted for moderate limitation of ankle motion.  A maximum 20 percent disability rating is warranted for marked limitation of ankle motion.  Pursuant to 38 C.F.R. § 4.71, Plate II, normal range of motion for the ankle is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  

As the Veteran is already receiving the maximum rating from April 28, 2009 onwards, the only issue on appeal is entitlement to rating in excess of 10 percent from April 8, 2005 to April 28, 2009.  

March 2005 private treatment records show full range of motion in the ankles without swelling or effusion, though there was slight pain on motion.  A February 2006 VA treatment record shows the left ankle had 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  

On April 2006 VA examination, the Veteran's left ankle had dorsiflexion to 10 degrees and plantar flexion to 40 degrees with complaints of pain.  He was diagnosed with mild lateral instability in the left ankle and a moderate chronic left ankle strain.  No additional limitation with repetitive motion was seen.  

Physical therapy records from the Alabama Orthopaedic Clinic show the Veteran had full range of motion to the ankle and subtalar joint in June 2007, though the left ankle was "still very unstable."  In September 2007, he was observed with full active and passive range of motion in the ankle with no notes of pain.  An October 2007 physical therapy record indicates the Veteran had 10 degrees of dorsiflexion and 58 degrees of plantar flexion.  A November 2007 record shows 12 degrees of dorsiflexion and 58 degrees of plantar flexion.  In December 2007, he had 15 degrees of dorsiflexion and 55 degrees of plantar flexion.  Later that month, the Veteran underwent a left ankle anterolateral reconstruction.  A February 8, 2008 record shows 0 degrees of dorsiflexion and 24 degrees of plantar flexion.  Subsequent records later in the month show improvement to 8 degrees of dorsiflexion and 38 degrees of plantar flexion.  

He reported suffering from debilitating pain due to his left ankle disability in his February 2008 NOD, and stated that it has sprained on numerous occasions.  He also stated the pain and instability prevents him from partaking in ordinary activities, and impedes his ability to perform at work.

March and April of 2008 physical therapy records show the Veteran had 8 degrees of dorsiflexion with 40 degrees of plantar flexion.  Notably, all the range of motion data from Alabama Orthopaedic Clinic appears to reflect passive range of motion.  A private April 2008 functional capacity evaluation indicated active range of motion testing showed 2 degrees of dorsiflexion with 40 degrees of plantar flexion, and 2 degrees of inversion with 0 degrees of eversion.  He had left lateral ankle pain upon dorsiflexion.

An April 2009 VA treatment record noted stiffness in the ankle with approximately 15 degrees of dorsiflexion passively and 20 degrees of plantar flexion passively.  The examiner indicated active motion may be 10 degrees.  The RO granted an increase to 20 percent on the basis of this record.

Based on a review of the evidence, the Board finds that the Veteran's left ankle disability was not manifested by "marked" limitation of motion prior to February 2008.  All records for that period indicate the Veteran, though at times displayed less than normal dorsiflexion, maintained normal or better plantar flexion, with no significant evidence of additional functional limitations due to pain, weakness, fatigability, or incoordination.  Moreover, nothing of record suggests that either dorsiflexion or plantar flexion fell below 50 percent of their normal ranges during that period.  

However, a February 8, 2008 physical therapy record shows 0 degrees of dorsiflexion with extremely limited plantar flexion (24 degrees).  Thereafter, though his plantar flexion improved, dorsiflexion remained extremely limited.  Notably, the evidence shows that dorsiflexion at its best was only to 8 degrees.  Moreover, the physical therapy records reflect passive range of motion, suggesting active range of motion would be even further limited.  Therefore, the Board finds that the evidence reasonably demonstrates the Veteran suffered from marked limitation of motion beginning in February 8, 2008, and that a higher 20 percent rating under Diagnostic Code 5271 is therefore warranted from that date.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The record includes evidence of a diagnosis for left sural neuropathy and scar residuals of left ankle surgeries.  The Board has considered whether separate ratings are warranted for such symptoms.  However, left sural neuropathy is separately service connected, and the scar residuals of the Veteran's left ankle surgeries are superficial, stable, and not painful, with a total area under six square inches.  As such, a minimum rating would not be warranted under any relevant criteria.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-05.  Therefore, separate ratings for these symptoms are not warranted.

Irritable Bowel Syndrome

The RO initially granted service connection for IBS in May 2007, rated 10 percent under Diagnostic Code 7139.  Under the relevant criteria, a higher rating of 30 percent is warranted for severe IBS manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

STRs indicate complaints of stomach pain and cramps during his last deployment.  The Veteran was privately diagnosed in April 2005 with chronic diarrhea.  A January 2006 VA treatment record noted diarrhea on and off up to five times daily despite using immodium.  On March 2006 VA evaluation, his diarrhea was described as mild and chronic.  In his February 2008 NOD, he indicated he suffers from daily diarrhea, and can only take medication about four times a week, after which he becomes constipated and dehydrated.  On days when the medication prevents diarrhea, he has severe stomach cramps and pain.  In his August 2009 substantive appeal, he stated he has to keep a diaper with him when not close to a bathroom.

In November 2009, a VA gastroenterologist diagnosed him with chronic diarrhea and inflammatory bowel disease.  Stool samples were negative.  On August 2010 VA examination, the examiner found no resultant functional limitation.

On VA evaluation in August 2012, the Veteran indicated he was in constant stomach pain that could not be alleviated.  In September 2012, the Veteran was diagnosed with chronic diarrhea and chronic pain.  An October 2012 VA treatment records indicates he had a barium enema five years prior that was essentially unremarkable, and showed no signs of inflammatory disease. 

The Veteran submitted an October 2012 statement indicating that his initial VA examination erroneously failed to indicate that he suffered daily from diarrhea and abdominal pain and distress.  He explained that he reported such pain and distress to the doctor, and was told that it was due simply to having diarrhea for so long.  On that basis, he refrained from complaining of such in conjunction with evaluations for IBS.  However, he maintains that he has had pain and discomfort every day since he first incurred his IBS in Iraq.

In January 2013, a VA endoscopy clinic note indicated a diagnosis of abdominal pain and chronic diarrhea for five years.  Later that month, he received a colonoscopy.  The Veteran reported at the time that he has seen some blood in the water and on wiping, and mild abdominal pain.  On subsequent February 2013 VA examination, the Veteran reported continuous medication was required to control his diarrhea, which the examiner described as mild, noting that subjective complaints of severe chronic diarrhea is not confirmed.  Occasional episodes of bowel disturbance with abdominal distress were noted.  The examiner found that the Veteran did not meet the criteria for IBS at the time.

The record is replete with diagnoses of chronic diarrhea, occurring multiple times daily, and complaints of chronic abdominal cramps or pain.  The Veteran was diagnosed with both in September 2012.  The Board notes that the Veteran is fully competent to testify to observable symptomatology such as the frequency and severity of abdominal pain and bouts of diarrhea.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Furthermore, the Board acknowledges that the February 2013 examiner found the Veteran's diarrhea to be mild, and that his subjective complaints of severe IBS were unverified.  However, such findings are not dispositive of whether his IBS is indeed severe; notably, the examiner only indicates that the Veteran did not meet the criteria for IBS "at the time."  There is no medical evidence which directly refutes or opposes his reports of severe symptomatology.  Moreover, STRs corroborate his claim that abdominal pain has been present since service.  Absent any notable inconsistencies in testimony or other reason to question the veracity of his statements, and considering the subjective nature of the symptomatology considered by the rating criteria, the Board finds that the Veteran's reports of constant abdominal pain are probative in the matter.  Therefore, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's IBS is severe under the relevant criteria.  An increased rating of 20 percent is therefore warranted.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's left ankle disability manifests in limited motion and associated pain, while his IBS manifests in diarrhea and abdominal distress.  Therefore, the Board finds that the associated symptomatology and degree of disabilities shown are entirely contemplated by the rating schedule.  Furthermore, any alleged interference with employment is being contemplated in his claim for TDIU, and he has not alleged any other symptoms or results which paint an exceptional or unusual disability picture.  Therefore, referral for extraschedular consideration is not warranted.

In sum, the Board finds that the evidence of record is at least in relative equipoise as to whether the Veteran's left ankle lateral instability is productive of marked limitation of motion (from February 8, 2008), and whether his IBS has been severe and manifested by diarrhea with more or less constant abdominal distress.  Accordingly, increased ratings are warranted for the periods indicated, and the appeals must be granted to the extents indicated.  As he has properly withdrawn his claim for a compensable initial rating for cystic acne of the back and upper chest, it is dismissed.




	(CONTINUED ON NEXT PAGE)


ORDER

The Veteran has withdrawn his claim with respect to cystic acne of the back and upper chest.  The appeal is dismissed.

A higher rating of 20 percent is warranted for left ankle lateral instability from February 8, 2008 to April 28, 2009.  To that extent, the appeal is granted.

A higher rating of 30 percent is warranted for IBS.  The appeal is granted.


REMAND

As indicated above, the Veteran filed a separate claim for TDIU in November 2012 that was adjudicated by the RO, but never formally appealed to the Board (though the RO did include the issue in a subsequent SSOC along with the other matters on appeal).  Nonetheless, the Board has jurisdiction over the claim as it was raised by the record during an appeal of an increased rating claim.  Rice, 22 Vet. App. at 455.  

The Veteran was afforded a TDIU examination in February 2013.  While the Veteran originally claimed TDIU as due to PTSD, left leg and ankle pain, dizziness, and IBS, it is unclear from the examination report whether the examiner considered all of the above disabilities.  The report includes diagnoses of PTSD, mild diarrhea, left ankle lateral ligament reconstruction, and left sural nerve neuropathy.  There is no mention of dizziness.  Moreover, the examiner's conclusion that the Veteran's service-connected disabilities do not impede his ability to engage in light duty or sedentary work indicates it was formed based solely on the current examination findings, and did not consider any additional factors (i.e. education and occupational experience).  The Board also notes that the conclusion is not accompanied by any explanation or rationale.  Furthermore, it is notable that while the Veteran did not explicitly mention all his service-connected disabilities in his original TDIU claim, he has indicated in statements predating his claim that his medical conditions, generally, have interfered with his employment.  To afford him the broadest scope of review, the Board finds that a new medical opinion to determine the cumulative impact of all his service connected disabilities on his employability is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request a medical opinion, with examination only if deemed necessary by the opinion provider, to determine whether it is at least as likely as not (a 50% or greater probability) that the Veteran's service connected disabilities, acting alone or together, preclude him from obtaining "substantially gainful" employment (to include sedentary employment).  The claims folder must be forwarded to the opinion provider for review.  In furnishing the opinion, the provider should consider: (a) the Veteran's statements regarding his inability to obtain a job; (b) any clinical findings regarding the occupational effects of his service connected disabilities; and (c) his VA vocational rehabilitation records.

For purposes of the opinion, "substantially gainful" employment means work that is more than marginal, and permits an individual to earn a "living wage" consistent with his education and occupation experience.  A complete rationale must be provided for all opinions offered.

2.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


